DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 11/17/2021, with respect to rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of 1, 2, 5-15, 17-20, and 22-24 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-15, 17-20, and 22-24
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed computer-implemented method for capturing a virtual two dimensional image of a portion of a virtual three dimensional scene, including activating a first mode of operation in response to first user input interacting with a virtual 3D scene rendered on a display from a user’s point of view (POV), wherein the first user input is via a user input device, wherein the first mode of operation enables the user input device to trigger capture of virtual 2D images within the virtual 3D scene based on a first POV of a tip of the user input device, and wherein the first POV of the tip of the user input device is independent of the user’s POV, determining a first virtual 2D frame of the virtual 3D scene based on the first POV of the tip of the user input device, including receiving second user input via the user input device defining a shape and size of images to be captured via the first virtual 2D frame, receiving third user input via the user input device specifying a second virtual 2D frame of the virtual 3D scene based on a second POV of the tip of the user input device, wherein the second POV is shifted from the first POV, including receiving fourth user input via the user input device defining a 
As per independent claims 6 and 13, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616